              Case 5:21-cv-02989-EJD Document 9 Filed 04/25/21 Page 1 of 3



 1   Nikhil Krishnan (CA Bar. No. 300616)
     KIRKLAND & ELLIS LLP
 2   300 North LaSalle
     Chicago, IL 60654
 3   Tel: (312) 862-2000
     Fax: (312) 862-2200
 4   nikhil.krishnan@kirkland.com
 5   Attorneys for Samsung Electronics Co., Ltd. and
     Samsung Electronics America, Inc.
 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                    SAN FRANCISCO DIVISION
12
     SAMSUNG ELECTRONICS CO., LTD.
13   and SAMSUNG ELECTRONICS                           CASE NO. 3:21-CV-02989
     AMERICA, INC.,
14                                                     NOTICE OF APPEARANCE OF
                   Plaintiff,                          NIKHIL KRISHNAN
15
            v.
16
     BLAZE MOBILE, INC., and MICHELLE
17   FISHER
18                 Defendants.
19

20

21

22

23

24

25

26

27

28
               Case 5:21-cv-02989-EJD Document 9 Filed 04/25/21 Page 2 of 3



 1   TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that Nikhil Krishnan (nikhil.krishnan@kirkland.com) of Kirkland &
 3   Ellis LLP, hereby enters his appearance on behalf of Plaintiffs Samsung Electronics Co., Ltd. and
 4   Samsung Electronics America, Inc. and requests that all pleadings, notices, orders, correspondence, and
 5   other papers in connection with this action be served upon him at the email address listed above.
 6
      DATED: April 25, 2021                            Respectfully submitted,
 7                                                     KIRKLAND & ELLIS LLP
 8                                                     /s/ Nikhil Krishnan
                                                       Nikhil Krishnan (CA Bar. No. 300616)
 9                                                     KIRKLAND & ELLIS LLP
                                                       300 North LaSalle
10                                                     Chicago, IL 60654
                                                       Tel: (312) 862-2000
11                                                     Fax: (312) 862-2200
                                                       nikhil.krishnan@kirkland.com
12
                                                       Attorneys for Samsung Electronics Co., Ltd.
13                                                     and Samsung Electronics America, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          1                         CASE NO. 3:21-CV-02989
               Case 5:21-cv-02989-EJD Document 9 Filed 04/25/21 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2
            On 4/25/2021, I electronically filed the foregoing with the Clerk of the Court by using the
 3
     CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All
 4
     copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.
 5
                                                         /s/ Nikhil Krishnan ____________________
 6                                                       Nikhil Krishnan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      CERTIFICATE OF SERVICE                              1                         CASE NO. 3:21-CV-02989
